UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2116


JULIET WRIGHT,

                 Plaintiff - Appellant,

          v.

JAMES CITY COUNTY,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00153-RBS-LRL)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juliet Wright, Appellant Pro Se.     Allison Anne Kotula, JAMES
CITY COUNTY ATTORNEY, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Juliet Wright appeals the district court’s order denying

her motion to disqualify the trial judge and magistrate judge

and her Fed. R. Civ. P. 60(b) motion.                 With respect to Wright’s

motion to disqualify, we have reviewed the record and find no

reversible error.            Accordingly, we affirm that portion of the

district court’s order for the reasons stated by the district

court.      See Wright v. James City Cnty., No. 4:12-cv-00153-RBS-

LRL (E.D. Va. filed Aug. 21, 2015, entered Aug. 24, 2015).

        With respect to the denial of Wright’s Fed. R. Civ. P.

60(b)    motion,   we    confine     our   appellate       review   to   the   issues

raised in the Appellant’s informal opening brief.                     See 4th Cir.

R.   34(b).     Because       Wright’s     informal    opening      brief   does   not

challenge the basis for the district court’s denial of her Fed.

R. Civ. P. 60(b) motion, Wright has forfeited appellate review

of   that   portion     of    the   court’s    order.       Wright’s     motion    for

appointment of counsel is denied.

        We dispense with oral argument because the facts and legal

contentions    are      adequately    presented       in   the   materials     before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2